                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WENDELL COLEMAN,                                 Case No. 21-cv-01167-SI
                                   8                     Plaintiff,
                                                                                          JUDGMENT
                                   9              v.

                                  10     ELIA ORTIZ, et al.,
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          This action is dismissed because plaintiff did not file a pleading showing the court has
                                  14   subject matter jurisdiction over this action.
                                  15

                                  16          IT IS SO ORDERED AND ADJUDGED.
                                  17

                                  18   Dated: May 4, 2021
                                  19                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  20                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
